IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





AP-75,756


EX PARTE DONALD WAYNE DORCH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 317244A IN THE 8TH DISTRICT COURT

FROM HOPKINS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault and
sentenced to life imprisonment after Applicant was found to be a habitual offender.  The Seventh
Court of Appeals affirmed his conviction. Dorch v. State, No. 07-04-380-CR (Tex. App. - Amarillo,
delivered November 22, 2006, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that he could file a pro se petition for discretionary review.  We
remanded this application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court, stating that six days after the appellate
opinion was delivered he mailed a copy of it to Applicant along with a copy of a timetable for criminal
appeals to a court of appeals, highlighting a reference to the deadline for filing a motion for rehearing. 
Counsel makes no reference to advising Applicant that he could file a petition for discretionary review
pro se.  The trial court entered findings of fact that counsel's affidavit was true.  Appellate counsel
has a duty to notify an appellant that he may file a pro se petition for discretionary review, and merely
notifying him that his conviction was affirmed and that he can file a motion for rehearing is
insufficient.  See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Seventh Court of Appeals in Cause No. 07-04-380-CR that affirmed his conviction
in Case No. 317244 from the 8th Judicial District Court of Hopkins County.  Applicant shall file his
petition for discretionary review with the Seventh Court of Appeals within 30 days of the date on
which this Court's mandate issues.

Delivered: September 12, 2007
Do not publish